Citation Nr: 0216993	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  00-07 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral 
defective hearing.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from December 
1969 to June 1973.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texaco.  

In September 2002, the veteran appeared before the 
undersigned Member of the Board and gave testimony in 
support of his claims.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claims, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claims.   

2.  Bilateral defective hearing did not develop as a result 
of exposure to noise during service.  

3.  Diagnosed tinnitus is reasonably related to service.   


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 (2002).  

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110, 
5103A, 5107(b) (West 1991 & Supp. 2002; 38 C.F.R. §§ 3.102, 
3.159 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that the 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her 
claim for benefits under the laws administered by the VA.  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  38 
U.S.C.A. §§ 5102 and 5103 (2002).  Second, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  38 U.S.C.A. § 5103A (2002).  

In the present case, the Board finds that VA's redefined 
duty to assist has been fulfilled under the applicable 
statute and regulations.  The Board finds that the appellant 
has been provided adequate notice as to the evidence needed 
to substantiate his claims.  The Board concludes that 
discussions as contained in the rating decision, in the 
subsequent statement of the case and supplemental statements 
of the case, in addition to correspondence to the appellant, 
have provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claims.  In this regard, in May 2001, the 
RO contacted the veteran and notified him of the evidence 
needed to establish entitlement to the benefit sought, and 
what the RO would obtain, as well as what evidence was 
needed from the veteran and what he could do to help with 
his claim.  No further assistance in this regard appears to 
be warranted.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).    The Board finds, therefore, that such documents 
are essentially in compliance with VA's revised notice 
requirements.  The Board finds that VA does not have any 
further outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes 
the veteran's service medical records, records of treatment 
following service, and the veteran's hearing testimony.  The 
Board is not aware of any additional relevant evidence, 
which is available in connection with the issues on appeal, 
and concludes that all reasonable efforts have been made by 
VA to obtain evidence necessary to substantiate the 
appellant's claims.  Accordingly, the Board concludes that 
remanding the claims for additional development under the 
new statute and regulations is not necessary, and reviewing 
the claims without remanding is not prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  If a 
chronic disease such as an organic neurological disorder is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  Establishing service connection requires 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  However, service connection may be granted for a 
post-service initial diagnosis of a disease that is 
established as having been incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d) (2002).

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may be 
granted if the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 26 decibels 
or greater; or the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2002).  

The veteran's service medical records show that at service 
entrance in September 1969, his hearing was within normal 
limits for VA purposes, as shown on 
audiometric testing.  During service, audiometric testing in 
December 1970 showed findings consistent with bilateral 
hearing loss, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
40
LEFT
15
25
35
40
35


Testing conducted in Decemeber1971 and in December 1972 
showed bilateral hearing to be within normal limits.  On 
separation in February 1973, the audiometric readings were 
normal.  The service records note that the veteran was 
exposed to noise during service working on the flight line 
and his MOS was noted to be security policeman.  

On VA examination in July 1999, the veteran reported that 
his hearing gradually decreased since 1972.  He also 
reported having tinnitus which has increased over the years.  
He stated that in service, he worked security with K-9's on 
the flight line.  He reported that he has worked as a 
fireman for the last 13 years and has recreational noise 
exposure as a hunter.  Audiometric findings were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
50
65
LEFT
15
30
25
70
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.  

The examiner found mild to moderate high-frequency 
sensorineural hearing loss in the right ear and moderate to 
severe high-frequency sensorineural hearing loss in the left 
ear.  

A VA examination of the ears was conducted in August 1999.  
The claims file was noted to be available.  The examiner 
found intermittent tinnitus and no ear disease.  Examination 
of the ears was normal.  The examiner reviewed the current 
audiometric tests as well as those noted in service.  It was 
stated that the tests done in service showed temporary 
threshold shifts primarily in the left ear.  The diagnosis 
was mild to moderate high-frequency sensory neural hearing 
loss in the right ear, and a moderate to severe high-
frequency sensory neural haring loss in the left ear with 
excellent speech recognition abilities.  It was opined that 
the veteran definitely experienced noise exposure in 
service, but the extensive hearing loss that has developed 
since then is probably unrelated to the military.  It was 
stated that he would have probably developed this hearing 
loss had he not been in the service.  

In a June 2001 private examination report, it is noted that 
the veteran was being evaluated for tinnitus.  His military 
history was noted.  It was noted that the veteran had 
submitted a sheet of paper which contained results of 
previous audiograms done in service.  The veteran told the 
examiner that the information had come from his VA file.  
The examiner stated that in reviewing this information the 
veteran did have hearing loss bilaterally.  Readings from 
military service were noted and it was stated that 
considering his history, this was consistent with noise 
exposure.  The diagnostic assessment was, tinnitus, and 
hearing loss.  It was opined that the hearing loss began in 
service, based on the data furnished to the examiner by the 
veteran.  

The veteran was examined by VA in September 2001.  The 
claims file was reviewed, and the veteran's medical history 
was discussed.  It was stated that given that normal hearing 
was shown in 1972 and 1973, and given that the veteran 
remembered having his hearing tested after being pulled 
directly from his flight line security detail, the hearing 
loss noted on the 1970-71 audiograms appeared to reflect a 
temporary threshold shift following noise exposure rather 
than permanent hearing loss. Diagnostic testing was 
performed.  The diagnosis was, bilateral sensorineural 
hearing loss which is mild to moderately severe above 1000 
Hertz at the right ear and mild to severe above 500 Hertz at 
the left ear.  It was stated that the hearing loss and 
tinnitus were consistent with damage due to noise exposure.  
The examiner stated that while military noise exposure could 
be enough to damage the hearing system, normal hearing was 
noted on separation.  It was reported that therefore, it was 
more likely that the hearing loss was mostly a result of 
post-military noise exposure.  It was also stated that 
tinnitus may be experienced as a precursor to hearing loss 
and that it was as least as likely as not that it began 
during military service.  

An October 2001 VA medical record notes that the veteran's 
claims file had been reviewed.  It was noted that prior 
audiometric evaluations were noted and were consistent with 
bilateral hearing loss and constant tinnitus.  It was also 
noted that the hearing loss and tinnitus resulted from 
excessive noise exposure.  It was stated that the veteran 
had a lifelong history of noise exposure, including 
recreational noise from hunting prior to and after service, 
noise exposure as police security on the flight line in 
service, and noise in construction work and as a fireman 
after service.  A December 1971 decrease in hearing was 
noted during service as well as normal hearing found later 
and at separation.  It was opined that the December 1971 
decreased hearing may have been a temporary threshold shift 
due to noise exposure.  It was pointed out that there was no 
declaration of hearing loss or tinnitus at separation, and 
no audiometric evidence of hearing loss for 26 years after 
service.  It was stated that during that time, the veteran 
worked in significant noise exposure situations and was 
exposed to noise during hunting.  It was opined that since 
the hearing was normal at separation and no complaint of 
tinnitus was made during service or at discharge, the noise 
exposure the veteran received after separation was the 
primary agent of his hearing loss and tinnitus.  

The veteran testified before the undersigned Member of the 
Board in September 2002.  He reported his history of 
exposure to noise in service and thereafter.  A complete 
transcript is of record.  


Hearing Loss

The record reveals that the veteran was exposed to noise 
during service and that he currently has bilateral defect 
hearing due to noise exposure.  

The record contains opinions by a private examiner and 3 VA 
examiners regarding the etiology of the veteran's hearing 
loss.  The private examiner has opined that the veteran's 
hearing loss began in service.  It is notable that the 
examiner had reviewed only a sheet of paper which showed the 
results of in service audiograms.  Thus, the actual medical 
records of the veteran were not available for review.  In 
addition, the examiner stated that the opinion was based on 
data furnished by the veteran.  On the other hand, all of 
the VA examiners opined that the veteran's current hearing 
loss was due to noise exposure outside of the military.  All 
three examiners had the veteran's claims file for review and 
each offered rationale for the findings and conclusions.  

The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999)(hereinafter, "the Court") has held that a 
postservice reference to injuries sustained in service, 
without a review of service medical records, is not 
competent medical evidence.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  A medical opinion based on speculation, 
without supporting clinical data or other rationale, does 
not provide the required degree of medical certainty.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999);

Black v. Brown, 5 Vet. App. 178, 180 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  A lay history is not 
transformed into "competent medical evidence" merely because 
the transcriber happens to be a medical professional. See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Board finds the opinions of the VA examiners to be most 
persuasive in this case as they are based upon a review of 
the veteran's service medical records and post-service 
medical history and are supported by rationales and bases 
for the opinions.  The opinion of the private examiner is 
based upon a history provided by the veteran and not an 
independent review of the veteran's service medical records 
and/or post-service medical records.  Furthermore, the 
physician failed to provide any rationale or bases to 
support the opinion.  

Thus, the Board finds that the preponderance of the evidence 
is against a finding that the veteran's current bilateral 
hearing loss is related to service.  


Tinnitus

As noted above, the veteran was exposed to noise during 
service, and he has currently been diagnosed with tinnitus.  
One VA examiner has opined that the veteran's tinnitus was 
the result of noise exposure after service, while another 
has stated that the tinnitus began during service.  Both 
examiners had the veteran's claims file, examined the 
veteran, and offered rationale for their opinions.  The 
Board finds that the evidence is in equipoise on this issue 
and that with the resolution of reasonable doubt in the 
veteran's favor, service connection is warranted.  



ORDER

Service connection for bilateral defective hearing is 
denied.  

Service connection for tinnitus is granted. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

